Appeal from an order in an incompeteney proceeding denying a motion to confirm the report of an official referee finding that the mother of an incompetent was entitled *819to the proceeds of a life insurance endowment policy. Order modified on the law and the facts by striking out the first and second ordering paragraphs and by substituting therefor the following: “ Ordered that the motion to confirm the report of the official referee herein, made on January 13, 1941, and filed in the office of the clerk of Kings county on January 14, 1941, be, and the same is, hereby granted to the extent of directing the John Hancock Mutual Life Insurance Company to pay over to the claimant Sophie Vogel, out of the proceeds of life insurance policy No. 759,936, the sum of $1,000; and it is further ordered that the said John Hancock Mutual Life Insurance Company be, and it is hereby directed to pay over to said Sophie Vogel, the said sum of $1,000, together with $75, also out of said proceeds, as costs and disbursements;” and by adding the following paragraph: “ Ordered that the balance of said proceeds of the insurance policy be paid over to the committee of the incompetent.” As so modified, the order is affirmed, without further costs. No opinion. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.